NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


GARRETT M. KERN, DC #Y48052,               )
                                           )
              Appellant,                   )
                                           )
v.                                         )    Case No. 2D18-3559
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County, Joseph Fuller, Judge.

Garrett M. Kern, pro se.



PER CURIAM.


              Affirmed.



MORRIS, SLEET, and SMITH, JJ., Concur.